Title: From George Washington to Martelli Chautard, 14 October 1781
From: Washington, George
To: Chautard, Martelli


                  
                     Sir
                     Head Quarters Before York 14th Octobr 1781
                  
                  I have been favored with your letter of the 25th of September—I should with the greatest pleasure have complied with your Wishes respecting the exchange of Capt. Segond, could I have gratified them without deviating from a Rule which I have always observed, and without infringing a positive order of Congress which directs that no Officer shall be exchanged out of his turn.
                  I flatter myself that the time is not far distant when the fortune of War will put into our hands a sufficiency of prisoners not only to liberate Capt. Segond but all those who are in the same disagreeable situation. I have the honor to be Sir Yr most obt servt.
                  
               